t c memo united_states tax_court kelly j maselli petitioner v commissioner of internal revenue respondent docket no 27000-07l filed date mark harrington westlake for petitioner john r bampfield for respondent memorandum opinion cohen judge this case was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or with respect to petitioner’s federal_income_tax liabilities for and the issue for decision is whether it was an abuse_of_discretion for the internal revenue service’s irs appeals_office to reject petitioner’s proposed installment_agreement unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated under rule and the stipulated facts are incorporated as our findings by this reference petitioner resided in montgomery county tennessee at the time she filed her petition at all material times petitioner was a real_estate broker petitioner and her former husband were divorced on date at that time she had not filed federal_income_tax returns for and on date the irs sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing for and the tax_liability in the letter was based on a substitute for return the irs prepared under sec_6020 after the irs sent the letter petitioner filed a corrected return showing no tax_liability and the irs updated her file accordingly petitioner also filed tax returns for and the outstanding tax_liabilities for and resulted from insufficient estimated_tax payments or withholding credits in response to the letter through her counsel petitioner submitted a form request for a collection_due_process or equivalent_hearing on date requesting that an installment_agreement be considered as a collection alternative petitioner noted her reason for the request in an attachment to the form that claimed the tax_liabilities arose because the taxpayer erroneously reported income of her ex- husband on her and tax returns after amendment and correction of the tax returns to eliminate that portion of the income properly taxable to her ex-husband the taxpayer’s net liability will be substantially reduced rental income from property co-owned by the taxpayer and her ex-husband was applied to improvements and non-deductible principal payments on loans as a result the taxpayer’s net taxable_income exceeded disposable cash_flow in sales of rental properties co-owned by the taxpayer and her ex-husband did not generate sufficient net cash proceeds to satisfy the secured mortgage indebtedness necessary to clear title for sale and also pay the applicable capital_gains from the sales although little or no net cash proceeds were available the total amount_realized significantly exceeded reported cost_basis the hearing on petitioner’s request was scheduled for date in a date letter petitioner’s counsel outlined petitioner’s contentions enclosed with the date letter was petitioner’s completed form 433-a collection information statement for wage earners and self- employed individuals with attached bank statements home loan statements and vehicle loan statements also enclosed with the letter was a completed form 433-b collection information statement for businesses for gateway realty investment group l l c along with supporting financial documents petitioner owns the business with her husband mike maselli whom she married after on the form 433-a petitioner reported monthly household_income of dollar_figure consisting of dollar_figure attributable to petitioner dollar_figure attributable to her husband’s business income and dollar_figure attributable to her husband’s pension petitioner claimed monthly expenses consisting of dollar_figure for food clothing and miscellaneous dollar_figure for housing and utilities dollar_figure for transportation dollar_figure for healthcare dollar_figure for taxes dollar_figure for court-ordered payments dollar_figure for life_insurance dollar_figure for secured or legally perfected debts and dollar_figure for other expenses totaling dollar_figure claimed amount rounded to nearest hundred petitioner proposed an installment_payment of dollar_figure per month until her income increased based on her calculation of an excess monthly income of dollar_figure at the time petitioner submitted her form she was in compliance with income_tax filing_requirements but was not in compliance with estimated_tax payments for petitioner’s counsel submitted petitioner’s payment for the outstanding estimated income_tax_liability when he attended the face-to-face hearing on date bringing petitioner into compliance for during the collection_due_process cdp hearing the settlement officer reviewed the completed forms 433-a and 433-b and prepared a list of additional information that she would need from petitioner requesting that the information be submitted by date petitioner through her counsel timely supplied the information the settlement officer determined that petitioner could pay dollar_figure per month her determination was based on petitioner’s earning percent of the household_income in her calculations the settlement officer used percent of the following expense amounts according to the irs national and local standards for montgomery county tennessee dollar_figure for food clothing and miscellaneous dollar_figure for housing and utilities dollar_figure for operation of an automobile and dollar_figure for the finance payment on an automobile the settlement officer noted that she used all information petitioner had supplied to date to determine petitioner’s ability to pay on date the settlement officer’s independent research of montgomery county tennessee property records verified petitioner’s ownership of her claimed personal_residence and identified a property on public square in clarksville tennessee as owned by petitioner with her former husband the public square property had not been included on petitioner’s form 433-a that same day a followup telephone call occurred between the settlement officer and petitioner’s counsel petitioner’s counsel agreed to provide information regarding petitioner’s real_property ownership among other items the following week for the settlement officer’s consideration during the phone call the settlement officer advised petitioner’s counsel that the irs national and local standard expense allowances became effective date and that petitioner’s life_insurance expense of dollar_figure claimed on her form 433-a would not be allowed because she had an excessive_amount on date the settlement officer reviewed petitioner’s credit report that revealed among other items not pursued by the settlement officer a marriott ownership florida vacation homes and a gmac loan that had not been reported on the submitted form 433-a the settlement officer left a voice message for petitioner’s counsel on date requesting information regarding these items on date the settlement officer left a voice message for petitioner’s counsel informing him that the case would be closing because the requested information had not been received the prior week on date petitioner’s counsel left a voice message for the settlement officer requesting an extension until date to supply the information that same day the settlement officer left a voice message for petitioner’s counsel after hearing his message and stated that she had closed the case and would be sustaining the irs’s proposed collection action in a letter dated date and hand-delivered to the appeals_office the following day petitioner’s counsel represented that under the divorce decree petitioner was to receive a west palm beach florida timeshare property and her former husband was to receive a daytona beach florida timeshare property petitioner’s counsel asserted that the transfers had not been made because petitioner had been sued by her former husband for reimbursement of his tax_liabilities further in the letter he asserted that there were outstanding assessments on the florida properties that neither petitioner nor her former husband could pay the following documents were enclosed with the letter for the settlement officer’s review complete recorded divorce decree an unsigned copy of the quitclaim_deed conveying public square property to petitioner’s former husband and a copy of the retail buyers’ order for a chevrolet car the final decree of divorce stated that petitioner’s former spouse shall receive the realty known a sec_128 public square and the dayton sic beach condominium time share and that petitioner would receive the west palm beach time share among other real properties listed additionally the decree stated that the court hereby orders the parties to execute quitclaim deeds herewith conveying their interest in said realty the submitted retail buyers’ order for a chevrolet malibu dated date noted the use of gmac financing and listed petitioner as purchaser with a copurchaser petitioner’s handwritten note accompanying the document stated that she cosigned for the vehicle but does not make the payments in the letter dated date from petitioner’s counsel he noted that the copurchaser was the daughter of petitioner’s former husband the settlement officer reviewed the documents accompanying petitioner’s counsel’s letter dated date and concluded that the quitclaim_deed for the public square property provided was unsigned so a question remained regarding petitioner’s ownership of this property no information on the value of or liens on the florida timeshare properties was provided and insufficient information was provided about the chevrolet malibu the settlement officer concluded that the financial information provided is still not complete therefore the determination to sustain the proposed levy action stands the appeals_office sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or dated date sustaining the levy for the years at issue an attachment to the notice_of_determination explained additional information was received and reviewed on but was still incomplete insufficient information was provided to determine mrs maselli’s interest and or equity in the florida vacation properties the chevrolet car and the property on public square in clarksville tennessee since the financial information submitted is incomplete appeals cannot make an accurate collection determination no consideration can be given to taxpayer’s offer of an installment_agreement or to any other collection resolution i balanced the competing interests in finding the proposed levy appropriate you offered to resolve your debt via a monthly installment_agreement but failed to provide full financial information for consideration of this or any other collection alternative therefore the proposed levy balances the need for efficient collection with your concern that any collection action be no more intrusive than necessary discussion at a sec_6330 hearing a taxpayer may raise any relevant issue relating to the collection action including challenges to the appropriateness of the collection actions and possible collection alternatives sec_6330 sec_6159 gives the secretary discretionary authority to enter into installment agreements as a collection alternative to satisfy tax_liabilities when it is determined that this will facilitate full or partial collection eligibility for an installment_agreement is based on the taxpayer’s current financial condition see generally internal_revenue_manual irm pt date generally there is no abuse_of_discretion when an appeals_office employee relies on guidelines published in the irm to evaluate a proposed installment_agreement see eg 123_tc_1 affd 412_f3d_819 7th cir etkin v commissioner tcmemo_2005_245 following the hearing the appeals officer must determine whether the collection action should proceed the appeals officer must consider whether the requirements of applicable law and administrative procedure have been met any issues the taxpayer raised and whether the collection action balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary sec_6330 because petitioner does not dispute the underlying tax_liabilities we review the appeals office’s determination sustaining the collection action for abuse_of_discretion see 114_tc_604 an abuse_of_discretion occurs when the appeals officer’s determination was arbitrary capricious or without sound basis in fact or law 125_tc_301 affd 469_f3d_27 1st cir petitioner argues that the appeals office’s settlement officer abused her discretion by rejecting petitioner’s installment_agreement proposal and making a determination without considering all information that petitioner supplied respondent asserts that the settlement officer did not abuse her discretion because petitioner did not produce all of the required financial information the settlement officer determined that petitioner provided insufficient information regarding petitioner’s interest and or equity in the florida vacation properties the chevrolet car and the property on public square in clarksville tennessee accordingly the settlement officer rejected petitioner’s proposed collection alternative sec_6330 requires the appeals_conferee to consider information the taxpayer presented the administrative record shows that the settlement officer reviewed petitioner’s information regarding the proposed installment_agreement including the supplemental information enclosed with the letter dated date from petitioner’s counsel accordingly the settlement officer denied petitioner’s installment_agreement proposal because she could not make an accurate determination regarding petitioner’s equity in assets and corresponding ability to make a one-time payment to fully or partially satisfy balance due accounts see generally irm pt we conclude that because the settlement officer duly considered all the information that petitioner submitted she did not abuse her discretion in this regard petitioner further argues that the settlement officer abused her discretion by not providing petitioner with a reasonable opportunity to supply requested information as we stated in roman v commissioner tcmemo_2004_20 no statutory or regulatory provision requires that taxpayers be afforded an unlimited opportunity to supplement the administrative record the statute only requires that a taxpayer be given a reasonable chance to be heard prior to the issuance of a notice_of_determination further the appeals_office shall attempt to conduct a cdp hearing and issue a notice_of_determination as expeditiously as possible under the circumstances sec_301_6330-1 q a- e9 proced admin regs see murphy v commissioner supra pincite citing clawson v commissioner t c memo see also williams v commissioner tcmemo_2009_159 petitioner’s counsel asked for an extension of the original deadline to date to supply additional information that the settlement officer requested the settlement officer received and considered all information that petitioner supplied including the additional information submitted on date we conclude that the settlement officer did not abuse her discretion because she is not required to afford an unlimited opportunity to supplement the administrative record any such requirement would unduly prolong proceedings and would be a tool of those intending delay in sum nothing in the record justifies a conclusion that the settlement officer abused her discretion and petitioner has not shown that the appeals office’s determination to proceed with collection for petitioner’s unpaid tax_liabilities for and was arbitrary capricious or without sound basis in fact or law in reaching our decision we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
